Citation Nr: 1640953	
Decision Date: 10/19/16    Archive Date: 11/08/16

DOCKET NO.  03-08 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an extraschedular evaluation for a left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1987 to July 1990.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The matter has previously been before the Board on a number of occasions.  This case's complicated procedural history was discussed in detail in the Board's prior April 2015 decision and remand. 

Most recently, this issue was remanded by the Board in January 2016 in order for the VA Director of Compensation Service to consider an extraschedular rating for the Veteran's left knee disabilities.  For the reasons detailed below, another remand is needed before the Board can adjudicate the Veteran's claim.

In August 2011, the Veteran and his spouse testified before the undersigned at a Central Office Board hearing.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, pursuant to the Board's January 2016 remand instructions, the Acting Director of VA's Compensation Service found that the evidentiary record did not support the criteria for entitlement to an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) for the Veteran's left knee.  

The Board notes that the Veteran is service-connected for left knee derangement status post tricompartmental synovectomy and arthroplasty pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  He is separately service-connected for a left knee disability based on limitation of extension under DC 5261, and he is also in receipt of a noncompensable disability rating for scars of the left knee.  

However, in its evaluation of whether the Veteran was entitled to an extraschedular evaluation for a left knee disability, the Acting Director of Compensation Service appears to have limited the evaluation of the Veteran's eligibility for an extraschedular rating to only his service-connected left knee disability based on extension, without also considering the functional limitations due to his other service-connected left knee disabilities.  The Board notes that the March 2016 referral for extraschelar consideration incorrectly recharacterized the issue as entitlement to an extraschedular evaluation for a left knee disability based on limitation of extension.

On remand, the Veteran's case should again be referred to the VA's Director of Compensation Service with instructions to consider the Veteran's complete disability picture with respect to his left knee in determining whether he is entitled to an extraschedular evaluation. 

Accordingly, the case is REMANDED for the following action:

1.  Refer the claim to the Under Secretary for Benefits or the Director, Compensation Service, for extraschedular consideration of the Veteran's service-connected left knee disability under 38 C.F.R. § 3.321 (b)(1).  The RO is asked to ensure that the opinion considers the Veteran's complete disability picture with respect to his left knee in determining whether he is entitled to an extraschedular evaluation.

2.  After conducting any other development deemed necessary, readjudicate the Veteran's claim.  If any benefits sought remain denied, issue an appropriate Supplemental Statement of the Case (SSOC) and provide the Veteran and his representative an opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




